Citation Nr: 1011644	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), rated 50 percent disabling prior to 
March 11, 2008 and 70 percent disabling since that date.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to March 11, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 
1970.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
entitlement to an increased rating in excess of 50 percent 
for PTSD and denied entitlement to a TDIU.  Jurisdiction over 
the Veteran's claim has remained with the RO in Wilmington, 
Delaware.

In February 2007, the Board remanded these matters for 
further development.

In December 2008, the RO increased the disability rating for 
PTSD to 70 percent, effective March 11, 2008.  A Veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993). Therefore, the claim for an 
increased rating for PTSD remains before the Board.

The Veteran has also perfected an appeal with regard to the 
issue of entitlement to a TDIU.  In December 2008 the RO 
granted a TDIU, effective March 11, 2008, and thereby 
resolved the appeal as to that issue for the period 
subsequent to that date.  The issue of entitlement to a TDIU 
prior to March 11, 2008 is still before the Board.


FINDINGS OF FACT

1.  Prior to April 25, 2007, the Veteran's PTSD was 
manifested by impairment in most of the areas of work, 
school, family relations, judgment, thinking, and mood with 
Global Assessment of Functioning (GAF) scores ranging from 42 
to 50, indicative of serious impairment.

2.  Since April 25, 2007, the Veteran's PTSD has been 
manifested by near total occupational and social impairment 
with GAF scores ranging from 20 to 38, indicative of gross to 
serious impairment.

3.  The Veteran is service connected for PTSD, rated 70 
percent disabling prior to April 25, 2007 and 100 percent 
disabling since that date.
4.  The Veteran has a high school education and had varying 
periods of gainful employment prior to April 25, 2007 at the 
Sunday Breakfast Mission, Goodwill, and Industrial Metal 
Treating, and as a landscaper and painter.  He had periods of 
unemployment due to such factors as alcoholism, 
incarceration, and having a suspended driver's license.
5.  The Veteran's service connected PTSD did not preclude 
gainful employment consistent with his education and 
occupational experience prior to April 25, 2007.  
6.  As applicable to the period from April 25, 2007 to March 
10, 2008, a TDIU is a lesser benefit than a 100 percent 
rating for PTSD, and the claims for a TDIU and an increased 
rating for PTSD arose at the same time and are premised on 
the same evidence.
  
CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD were met 
from July 15, 2003 to April 24, 2007.  38 U.S.C.A. §§ 1155; 
5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2009).

2.  The criteria for a 100 percent rating for PTSD have been 
met since April 25, 2007.  38 U.S.C.A. §§ 1155; 5107(b); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 
4.126, 4.130, Diagnostic Code (DC) 9411.

3.  The criteria for a TDIU due to service connected PTSD, 
from July 15, 2003 to April 24, 2007 were not met.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2009).
4.  The grant of a 100 percent rating for PTSD renders moot 
the appeal for entitlement to a TDIU for the period from 
April 25, 2007 to March 10, 2008.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a February 2007 letter, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating for PTSD and noted the issue of entitlement to a TDIU.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the February 2007 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the February 2007 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez-
Flores v. Peake insofar as it required VA, in increased 
ratings claims, to provide notice of alternative diagnostic 
codes or potential daily life evidence.  Vazquez-Flores, 580 
F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. 
§ 5103(a) notice need not be Veteran specific, and that while 
impairment in activities of daily life may indicate 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper adjudication of a claim.  
Id.

The February 2007 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  He 
was notified that medical or lay evidence could be submitted 
to substantiate his increased rating claim and was provided 
with specific examples.  The letter stated that the Veteran 
could submit letters from individuals who could describe the 
manner in which his disability had worsened.  

The February 2007 letter explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.  

There was a timing deficiency in that the February 2007 
letter was provided after the initial adjudication of the 
claim.  This timing deficiency was cured by readjudication of 
the claim in a July 2008 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In its February 2007 remand, the Board instructed the agency 
of original jurisdiction to provide the Veteran with a VCAA 
notice letter regarding his claim for entitlement to a TDIU.  
Although the February 2007 letter did not fully notify the 
Veteran of all the information and evidence required for a 
TDIU (such as the schedular requirements), the letter did 
acknowledge the Veteran's claim for a TDIU and noted that he 
could receive a 100 percent rating if he was unable to secure 
and maintain gainful occupation because of his service 
connected disabilities.  Also, included with the letter was 
an Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940).  Thus, the Board finds 
that the agency of original jurisdiction substantially 
complied with the Board's remand instructions. See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
where there was substantial compliance with Board's remand 
instructions).   

Furthermore, the Veteran was notified of the information 
concerning a TDIU in an April 2005 statement of the case.  
Such a post-decisional document could not serve to provide 
legally compliant VCAA notice.  Mayfield v. Nicholson, 444 
F.4d 1328 (2006).  It should, however, have served to put the 
Veteran on notice as to what evidence was required and he had 
years to submit additional evidence and argument. 

To the extent that the Veteran was not provided with pre-
adjudication notice of some of the information required by 
the VCAA for his TDIU claim, prejudicial error occurs in the 
context of VCAA notice only when such error affects "the 
essential fairness of an adjudication" or "has the natural 
effect of producing prejudice."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  Appellants must generally 
identify "with considerable specificity": (1) how the VCAA 
notice was defective and (2) how the lack of notice and 
evidence was prejudicial or affected the essential fairness 
of the adjudication.  Id.  See also Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (holding that a party alleging defective 
VCAA notice has the burden of showing how the defective 
notice was harmful).  No such showing of prejudice has been 
made here.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded VA 
examinations for PTSD and relating to his claim for a TDIU.  

Analysis

PTSD Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will also consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The Federal 
Circuit has embraced the Mauerhan Court's interpretation of 
the criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Period Prior to April 25, 2007

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  

The Veterans VA treatment records dated from October 2002 to 
May 2003 indicate that he reported experiencing serious 
depression and anxiety and difficulty understanding, 
concentrating, or remembering.  He had significant periods in 
which he experienced serious problems getting along with 
others and was irritable with his girlfriend.  Examinations 
revealed that his remote memory, judgment, and impulse 
control were poor and that his insight was minimal.  He was 
assigned a GAF score of 50 during an October 2002 VA mental 
health assessment.

An August 2003 VA examination report reveals that the Veteran 
reported that he was a carpenter by trade and worked 
intermittently in 1991.  In approximately 1992 he worked at 
the Sunday Breakfast Mission in Wilmington, Delaware where he 
cut grass and did maintenance work in exchange for room and 
board.  He reported that his sporadic job history was caused 
by his alcoholism and walking off jobs because he could not 
handle people yelling at him.  He last worked in January 2003 
and was looking for lawn cutting jobs at the time of the 
August 2003 VA examination, but was unable to find a job due 
to the long rainy season and his need to use public 
transportation.  His only steady income was from VA.  

The Veteran also reported that he had been with his 
girlfriend for approximately two years and that their 
relationship was unstable.  He had a serious argument with 
his girlfriend in December 2002, resulting in police 
involvement and the issuance of a no contact order until June 
2003.  He did not like being around people and his only 
friend was the associate director of the Sunday Breakfast 
Mission.  He tended to be agitated and explosive, experienced 
difficulty sleeping (would wake up sweating and was unable to 
return to sleep), was hypervigilant, had an exaggerated 
startle response, and experienced flashbacks from Vietnam.  
He would occasionally wander through the woods near his home, 
during which time his brain would "go numb".  Furthermore, 
he reported frequent sadness and occasional suicidal 
thoughts, but denied any suicidal intent or plan at the time 
of the August 2003 VA examination.

Examination revealed that the Veteran had a dysthymic mood, a 
flat affect, and clear speech without any fluctuation in 
volume.  His concentration was intact, but there were some 
signs of short term memory loss.  His insight and judgement 
were fair.  A diagnosis of chronic and severe PTSD was 
provided and the Veteran was assigned a GAF score of 42.  The 
examiner who conducted the August 2003 VA examination noted 
that the Veteran was "quite impaired both socially and 
industrially."

The Veteran's VA treatment records dated from September 2003 
to April 2007  indicate that he reported having provoked and 
unprovoked anxiety attacks, being hypervigilant and easily 
startled, feeling numb or detached from others, activities, 
or his surroundings, and having employment difficulties 
(working intermittently).

The Board has considered the GAF scores assigned during this 
period.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  The evidence reflects that the Veteran had been 
assigned GAF scores ranging from 42 to 50.   

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue.  Rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

The evidence shows deficiencies in most of the areas needed 
for a 70 percent rating.  For example, the Veteran has 
reported an intermittent job history due to problems with 
social interaction, had an unstable relationship with his 
girlfriend and did not like being around people, suffered 
from anxiety and depression, was hypervigilant and irritable, 
had poor impulse control, experienced panic attacks, 
intrusive thoughts, nightmares, and occasional suicidal 
thoughts, had chronic sleep impairment, and experienced 
memory loss, impaired concentration, and poor judgment.

The Veteran did not, however, have most of the symptoms 
contemplated in the criteria for a 100 percent disability 
rating.  For example, he worked intermittently and was not 
totally occupationally impaired.  His VA treatment records 
dated in June and July 2006 indicate that he was unemployed 
and he reported that he had been unemployed since March 2006.  
However, an August 2006 VA addiction psychiatry treatment 
note reveals that he reported that he was a painter and had 
been in and out of work over the winter, but that he had 
begun working steadily because the season allowed him to work 
indoors and outdoors.  An October 2006 VA addiction 
psychiatry treatment note also reveals that he was employed.

Furthermore, the Veteran did not demonstrate gross impairment 
in thought processes or communication or grossly 
inappropriate behavior, he did not experience delusions or 
hallucinations, he was not in persistent danger of hurting 
himself or others, he was able to perform activities of daily 
living, and was oriented to time and place.  While problems 
with the Veteran's memory had been reported, there was no 
indication of memory loss for names of close relatives, own 
occupation, or name.  

The Veteran's mental evaluations show that he had been found 
to have serious impairment in occupational and social 
functioning in most of the areas of work, school, family 
relations, judgment, thinking, and mood, as evidenced by the 
GAFs and assessments of his level of disability.  This 
symptomatology is contemplated by the 70 percent disability 
rating.  Accordingly, the Board finds that a rating of 70 
percent, but no higher, for PTSD, is warranted prior to April 
25, 2007.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 
9411.

Period from April 25, 2007

A VA vocational rehabilitation note dated April 25, 2007 
reveals that the Veteran reported that he was frustrated 
because of his inability to gain employment and that he 
believed he was unemployable.

A March 2008 VA examination report indicates that the Veteran 
reported that he had been divorced from his second wife for 
25 years and was living with his girlfriend of seven years.  
He had two grown children, but did not have any relationship 
with them.  He did not have any close friends and did not 
socialize.

Examination revealed soft/whispered speech, a constricted 
affect, and an anxious and depressed mood.  The Veteran had 
passive and transient homicidal ideation, experienced 
interrupted sleep, had poor impulse control, was quick to 
anger, and had episodes of violence.  He had persistent re-
experiencing of in-service traumatic events as well as 
persistent avoidance of stimuli associated with those events 
(e.g., efforts to avoid activities, places, or people that 
arouse recollections of the event; markedly diminished 
interest or participation in significant activities; feelings 
of detachment or estrangement from others; and a restricted 
range of affect, such as an inability to have loving 
feelings).  Overall, the examiner who conducted the March 
2008 VA examination concluded that the Veteran had moderate 
to severe symptoms of PTSD since his in-service trauma.

As for the Veteran's employment, the March 2008 VA 
examination report reveals that his usual occupation was as a 
carpenter.  He was unemployed at the time of the March 2008 
VA examination and had been unemployed for the previous 2 to 
5 years.  He reported that he was fired after he lost his 
license due to driving under the influence (DUI) and that his 
unemployment was due to the effects of his PTSD (e.g., 
frequent arguments).

The Veteran was diagnosed as having chronic, severe PTSD and 
a GAF score of 20 was assigned.  The examiner noted that the 
Veteran's ability to relate to others had deteriorated, he 
was drinking excessively, and he had lost his license after a 
DUI, resulting in the loss of his job.  He was quick to anger 
and was jailed after threatening someone three years prior.  
His PTSD symptoms were severe, his social support was 
minimal, and his prognosis was poor.  Overall, the examiner 
concluded that the Veteran experienced total occupational and 
social impairment due to his PTSD because he did not have 
effective coping skills to be able work with others, was 
quick to anger, and did not have optimal impulse control.

A September 2008 VA discharge summary indicates that the 
Veteran was unemployed and had limited social support.  He 
was assigned a GAF score of 38.

The evidence reflects that the Veteran has been assigned GAF 
scores ranging from 20 to 38 since April 25, 2007.  GAF 
scores ranging from 11 to 20 are indicative of some danger of 
hurting self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasional failure to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  GAF scores ranging from 
31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) 
at 32.

In short, the evidence reveals that the Veteran has been 
unemployed and unable to function socially.  Although he does 
have some social contacts, the combination of his 
occupational and social impairment meets the criteria for a 
100 percent rating, effective April 25, 2007.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.130, DC 9411.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The evidence indicates that the Veteran's PTSD has interfered 
with his ability to maintain a job.  For example, the March 
2008 VA examination report reveals that he was unemployed, 
that his irritability and anger contributed to his job 
difficulties, and that he did not have effective coping 
skills to be able to work with others.  This evidence raises 
the question of entitlement to an extraschedular evaluation.  
The symptoms of the Veteran's disability are depression, 
anxiety, impaired memory and concentration, poor impulse 
control and judgment, irritability, hypervigilance, sleep 
difficulties, panic attacks, flashbacks, suicidal/homicidal 
thoughts, and social/occupational impairment.  These symptoms 
are contemplated by the rating criteria.  Thus, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).
The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any non service connected 
condition and advancing age, which would justify a TDIU due 
solely to the service connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

The Veteran has been granted service connection for PTSD, 
rated 70 percent disabling prior to April 25, 2007 and 100 
percent disabling since that date.  He thus meets the 
percentage criteria laid out in 38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service 
connected PTSD precludes gainful employment for which his 
education and occupational experience would otherwise qualify 
him. 

Period Prior to April 25, 2007

An October 2002 VA integrated assessment note indicates that 
the Veteran reported that he was working part time at the 
Sunday Breakfast Mission doing maintenance work.

The August 2003 VA examination report reveals that the 
Veteran was a carpenter by trade and had worked 
intermittently in 1991.  He worked at the Sunday Breakfast 
Mission in Wilmington, Delaware in approximately 1992 where 
he cut grass and did maintenance work in exchange for room 
and board.  He reported that his sporadic job history was 
caused by his alcoholism and walking off jobs because he 
could not handle people yelling at him.  He last worked in 
January 2003 and was looking for lawn cutting jobs at the 
time of the August 2003 VA examination, but was unable to 
find a job due to the long rainy season and his need to use 
public transportation.  His only steady income was from VA.  

A December 2003 VA substance abuse counseling note reveals 
that the Veteran had been in jail for three works, had lost a 
job at Goodwill, and had no money.  He was still unemployed 
at the time of an April 2004 VA mental health evaluation.

A May 2004 VA telephone triage note indicates that the 
Veteran reported that he had just gotten a job.  His VA 
treatment records dated from October 2004 to November 2005 
reveal that he reported working full time as a truck driver 
since June 2004 and that he worked a lot of overtime.  He was 
working 10 hours per day at the time of the February 2005 VA 
mental health evaluation and reported occasionally working 11 
1/2 to 12 hour days, sometime for many days in a row, at the 
time of a May 2005 VA mental health evaluation.

A July 2006 VA substance abuse treatment assessment note 
reveals that the Veteran was unemployed since March 2006 
because his driver's license was suspended as a result of 
driving under the influence.

An August 2006 VA addiction psychiatry treatment note 
indicates that the Veteran reported that he was a painter and 
had been in and out of work over the winter, but that he had 
begun working steadily because the season allowed him to work 
indoors and outdoors.  An October 2006 VA addiction 
psychiatry treatment note also reveals that he was employed.

The Veteran's April 2007 Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940) 
indicates that the Veteran reported that he had a high school 
education and that he worked at the Sunday Breakfast Mission 
until July 2003 and worked full time at Industrial Metal 
Treating as a truck driver from June 2004 to March 2006.  He 
reported a monthly income of $450.00 as a truck driver and a 
yearly salary of $20,000 as a truck driver in 2005.

The record reflects that the Veteran has a high school 
education and had varying periods of employment prior to 
April 25, 2007 with the Sunday Breakfast Mission, Goodwill, 
and Industrial Metal Treating, and as a landscaper and 
painter.  While he was unemployed during parts of 2003 and 
2006, the evidence indicates that this was primarily due to 
factors such as incarceration, a suspended driver's license 
due to driving under the influence, the effects of weather on 
seasonal work, and the Veteran's alcoholism.  There is no 
evidence that the service connected PTSD was any more severe 
during the periods of unemployment than they were either 
before or after these periods.  Hence the weight of the 
evidence is against finding that a TDIU was warranted during 
the periods of unemployment.

The Veteran was receiving a yearly salary of $20,000 in 2005 
as a truck driver and there is no indication in the record 
that the Veteran earned less than a poverty level wage or 
that he received less than half of normal remuneration.  
38 C.F.R. §§ 4.16(b), 4.17 (2009).  Hence, his employment 
cannot be considered to be marginal.  

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
entitlement to a TDIU prior to April 25, 2007 must be denied.  
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 
Vet. App. at 55-57.

Period from April 25, 2007 to March 10, 2008

A TDIU is provided where the combined schedular evaluation 
for service connected diseases and disabilities is less than 
total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is 
considered a lesser benefit than the 100 percent rating, and 
the grant of a 100 percent rating renders moot the issue of 
entitlement to a TDIU for the period when the 100 percent 
rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 
(1999). 
 
The claim for a TDIU and an increased rating for PTSD have 
been recognized as arising at the same time and involving the 
same evidence.  Hence the grant of a 100 percent rating for 
PTSD from April 25, 2007 renders the claim for a TDIU moot 
for the period from April 25, 2007 to March 10, 2008.  The 
appeal as to the TDIU issue during this period is therefore, 
dismissed. 


ORDER

Entitlement to a 70 percent rating, from July 15, 2003 to 
April 24, 2007, and to a 100 percent rating, from April 25, 
2007, for PTSD is granted.

Entitlement to a TDIU from July 25, 2003 to April 24, 2007 is 
denied.

The appeal for entitlement to a TDIU from April 25, 2007 to 
March 10, 2008 is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


